Citation Nr: 1016986	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  05-09 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for cause 
of death.  


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The appellant is seeking benefits as the surviving spouse of 
an individual who served with the Philippine Commonwealth 
Army beginning in October 1941.  He was in beleaguered status 
from December 1941 to April 1942.  He was a prisoner of war 
(POW) from April 1942 to January 1943.  He was then in non-
casualty status, engaged in civilian pursuits, from January 
1943 to August 1945.  He then served in the Regular 
Philippine Army from August to December 1945.  He died in 
January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board remanded this claim for further development in a 
January 2007 decision.  As discussed below, the development 
requested has been completed, and the claim is now 
appropriate for appellate review.  

Based upon the type and dates of the service reported above, 
it appears that the decedent did not meet the requirements to 
qualify as a Veteran under the laws and regulations governing 
most VA benefits.  See 38 U.S.C.A. §§ 101, 107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41 (2009).  
Nevertheless, for the purpose of the present decision, we 
will address him as "the Veteran."


FINDINGS OF FACT

1.  A May 1990 rating decision denied service connection for 
the cause of the Veteran's death, and no appeal was filed.

2.  The evidence associated with the claims file subsequent 
to the May 1990 rating decision was not previously submitted 
for consideration, but does not relate to an unestablished 
fact necessary to establish the claim, and does not raise a 
reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The May 1990 rating decision, which denied service 
connection for the cause of the Veteran's death, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.302 (2009).  

2.  The evidence received subsequent to the May 1990 rating 
decision is not new and material, and the claim for service 
connection for the cause of the Veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a 

claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In addition, the decision of the U.S. Court of Veterans 
Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.




In November 2003, VA sent the appellant a letter informing 
her of the types of evidence needed to substantiate her claim 
and its duty to assist her in substantiating her claim under 
the VCAA.  The letter advised the appellant that new and 
material evidence would be required and briefly explained 
what type of evidence would constitute new and material 
evidence.  The letter informed the appellant that VA would 
assist her in obtaining evidence necessary to support her 
claim, such as medical records, employment records, or 
records from other Federal agencies.  The appellant was 
advised that it is her responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to her claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in her possession to the RO.  

The Board acknowledges that the content of the November 2003 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  Indeed, 
in a January 2007 decision, the Board remanded the claim for 
further development.  Specifically, the Board stated that 
notice in compliance with Kent should be sent to the 
appellant.     

Following this Board's remand, a February 2007 letter was 
sent to the appellant whjich explained the basis for the 
previous denial of the claim and advised her what any new and 
material evidence must relate to in order to reopen her 
claim.  Additionally, the February 2007 letter described how 
VA determines disability ratings and effective dates.  Thus, 
it appears that all development requested by this Board in 
its January 2007 remand has been completed to the extent 
possible, and no additional development is required.   

Based on the foregoing, the Board finds that any error in 
notice is non-prejudicial.  Although the appellant did not 
receive Dingess notice until after initial adjudication of 
the claim (because the initial rating decision occurred prior 
the Court's ruling in Dingess), it is clear that she was 
provided with the opportunity to participate in the 
processing of her claim so as to render any defect in notice 
non-prejudicial.  For example, the January 2007 rating 
decision, March 2005 SOC, and May 2007 and January 2010 SSOCs 
explained the basis for the RO's action, and the SOC and 
SSOCs provided her with additional 60-day periods to submit 
more evidence.  In addition, the appellant has demonstrated 
through submission of statements and additional evidence that 
she was aware of the type of evidence required to 
substantiate her claim.  Finally, the claim was readjudicated 
in the May 2007 and January 2010 SSOCs after proper notice 
was sent.  

It appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

It is the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Moreover, the appellant has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  In addition, 
the appellant has not identified any evidence which she would 
have submitted if Dingess notice had been provided earlier 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), statements from private 
treatment providers and medical professionals, and conducted 
a Field Examination.  The appellant did not identify any 
treatment providers of the Veteran other than Dr. G.C.L., 
whose records were unavailable.  The duty to assist a 
claimant in developing evidence is not always a "one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A 
claimant must cooperate when she is asked for information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, she 
denies VA evidence which might have helped establish her 
claim.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claim
 
In April 1989, the appellant filed a claim of entitlement to 
service connection for the cause of the Veteran's death.  
This claim was denied in a May 1990 rating decision, and she 
did not file a timely appeal.  Consequently, the May 1990 
rating decision became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.  
 
In August 2003, the appellant filed a request to reopen her 
claim for service connection for the cause of the Veteran's 
death.  Her request was denied in the January 2004 rating 
decision that is the subject of the instant appeal.  Based on 
this procedural history, the issue for consideration with 
respect to the appellant's claim is whether new and material 
evidence has been received to reopen the claim.  

It appears that the RO did not address the cause-of-death 
claim on the merits in its January 2004 rating decision.  
However, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for her claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final rating 
decision in May 1990, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death, included 2 reports of physical examination 
during service, a marriage certificate, the Veteran's death 
certificate, an Affidavit for Philippine Army Personnel, 
verification of the nature of the Veteran's service from the 
National Personnel Records Center (NPRC), a statement from 
Dr. G. C. L., a Certificate of Graduation from "O'Donnell 
Education Corps," a deposition of the appellant, and a 
Report of Field Examination.  

The Veteran's certificate of death shows he died in January 
1977.  The copy of the certificate in the file is a blue, 
typewritten carbon copy on which both the cause of death and 
the reporting physician's signature have been added in 
original handwriting.  The indication of cause of death 
states "bleeding peptic ulcer."  The appellant stated in 
her September 1989 deposition that the Veteran died at their 
home with no physician present, and that no autopsy was 
conducted before he was buried.  About a week prior to the 
Veteran's death, the appellant had brought him to see Dr. 
G.C.L. because the Veteran was coughing up blood and she 
noticed blood in his stool.  A January 1977 statement from 
Dr. G.C.L. states that he examined and treated the Veteran 
for a bleeding peptic ulcer on January 9, 1977, and that the 
Veteran died on January [redacted], 1977.  However, the September 
1989 Field Examination Report documents a telephone 
conversation that same month with Dr. G.C.L., during which he 
stated he did not recall the Veteran, and that he did not 
keep his treatment records prior to 1979 and thus could not 
present the Veteran's records.  He did authenticate his 
signature on the January 1977 statement, however.  The two 
reports of physical examination dated in August 1945 and 
January 1946 do not indicate any complaints of stomach pain, 
coughing of blood, or other symptoms of a peptic ulcer.  

Based on the above evidence, the claim was denied by the RO 
in May 1990.  Specifically, the RO determined that there was 
no competent evidence that the cause of death was related to 
any illnesses incurred during service, and no medical or 
clinical records to confirm his cause of death.  

Evidence added to the record since the time of the last final 
denial in May 1990 includes statements from the appellant 
asserting entitlement to VA death benefits, based on her late 
husband's prisoner of war (POW) status and verified military 
service; certification from the Municipality of Tumauini's 
Office of the Municipal Civil Registrar regarding the 
Veteran's date, place, and cause of death and the appellant's 
marriage to the Veteran; a letter from the parish priest who 
oversaw the Veteran's burial; Certification from the General 
Headquarters of the Armed Forces of the Philippines Office of 
the Adjutant General regarding the dates and nature of the 
Veteran's service; a Former POW Medical History filled out by 
the appellant; an Affidavit of Dr. J. T. M.; an Affidavit of 
Dr. G.C.L.'s wife; Affidavits from the Veteran's neighbor and 
from a fellow soldier; information extracted from the 
November 1999 Form AGNR2 from the General Headquarters of the 
Armed Forces of the Philippines and the original form; an 
Affidavit from a medical corpsman; a letter from the 
Philippine National Red Cross regarding the Veteran's POW 
check; various applications for back pay signed by the 
Veteran; and several letters from J.T.K., a relative of the 
appellant. 

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  The death of a 
veteran will be considered as having been due to a service-
connected disability when such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to produce death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including peptic ulcers, become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The law also provides that, in the case of a veteran who is a 
former POW, certain diseases which become manifest to a 
degree of at least 10 percent at any time after active 
service shall be considered to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.309.  The regulatory 
provisions provide for service connection on a presumptive 
basis for former POWs who develop certain diseases, including 
peptic ulcer disease.  These provisions apply only to former 
POWs who had been detained for not less than 30 days, and do 
not require any record of the disease during service.  
38 C.F.R. § 3.309(c)(2).    

In the instant case, the appellant asserts that her husband's 
ulcer developed during service.  A February 2007 letter from 
a relative, J.T.K., states that the Veteran complained of 
stomach pain following his emancipation from POW camp, and 
sought treatment for stomach pain two years after his 
military discharge.  However, there is no evidentiary showing 
of treatment for the condition other than the January 1977 
statement from Dr. G.C.L.  The November 2004 Affidavit of Dr. 
J.T.M. says it is likely that the Veteran acquired a peptic 
ulcer during his internment as POW, but the doctor never 
actually saw or treated the Veteran.  The April 2004 
Affidavit of two fellow soldiers, I.A.N. and A.T.M., says 
they accompanied the Veteran to the medical clinic at the POW 
camp, where he was diagnosed with a peptic ulcer.  However, 
these individuals do not purport to be doctors or medical 
professionals competent to render a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Finally, 
in a June 1983 Affidavit from a former medical corpsman, 
A.O.G., the affiant states that he treated the Veteran for a 
number of ailments at the POW concentration camp, including 
beriberi, malaria, and dysentery.  He does not state that the 
Veteran had a peptic ulcer.  

The appellant asserts that, as a former prisoner of war, the 
Veteran should be entitled to a presumption that his death 
from a peptic ulcer resulted from his POW experience in World 
War II.  However, the evidentiary record preponderates 
against a finding that the Veteran died from a peptic ulcer.  
There is no medical evidence of treatment, testing, or 
diagnosis of such a condition.  Only the death certificate 
and Dr. G.C.L.'s January 1977 statement imply that death was 
from a peptic ulcer, but that doctor does not recall treating 
the Veteran, the Veteran was dead before the certifying 
physician arrived at his home, and no autopsy was performed.  
Therefore, a conclusion that the cause of death was a peptic 
ulcer is purely speculative, and insufficient to grant 
service connection.

The evidence added to the record since the previous May 1990 
denial does not constitute new and material evidence.  It 
does not tend to confirm the cause of the Veteran's death, 
nor does it address the relationship between the cause of 
death and his active service, both of which are unestablished 
facts necessary to substantiate the claim.  Further, the new 
evidence is redundant, because there is no competent medical 
evidence confirming the Veteran's cause of death or showing 
that a peptic ulcer developed during service contributed to 
his death.  Finally, it does not raise a reasonable 
possibility of substantiating the cause-of-death claim.  
Thus, although the Board is sympathetic to the appellant's 
loss of her husband, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have not been satisfied, and the claim 
cannot be reopened.  




ORDER

New and material evidence having not been submitted, the 
request to reopen the claim of entitlement to service 
connection for cause of death is denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


